        Case 1:18-cv-01370-JEJ Document 68 Filed 02/14/20 Page 1 of 13



                   IN THE UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF PENNSYLVANIA

            ,                          :
                                       :
                           Plaintiff,  :
                                       :
      vs.                              :      Civil Action No. 1:18-cv-1370
                                       :
Josh Shapiro, in his Official Capacity :      The Honorable John E. Jones, III
As Attorney General of Pennsylvania, :
                                       :
Matthew Fogal, in his Official         :      REDACTED VERSION
Capacity as District Attorney of       :
Franklin County, Pennsylvania,         :
                                       :
Brian Sinnett, in his Official         :
Capacity as District Attorney of       :
Adams County, Pennsylvania,            :
                                       :
David W. Sunday, Jr., in his Official :
Capacity as District Attorney of       :
York County, Pennsylvania,             :
                                       :
      and                              :
                                       :
Heather Adams, in her Official         :
Capacity as District Attorney of       :
Lancaster County, Pennsylvania,        :
                                       :
                           Defendants. :

       Plaintiff         Brief in Opposition to the Motion to Dismiss of
        Defendant Brian R. Sinnett, District Attorney of Adams County

       Plaintiff                   files this brief in opposition to the motion to

dismiss filed by Defendant Brian R. Sinnett, District Attorney of Adams County

(“District Attorney”).
         Case 1:18-cv-01370-JEJ Document 68 Filed 02/14/20 Page 2 of 13



I.     Plaintiff’s “As Applied” First Amendment Challenge is Ripe for Review

       When an individual is subject to the threatened enforcement of a law, “an

actual arrest, prosecution, or other enforcement action is not a prerequisite to

challenging the law.” Susan B. Anthony List v. Driehaus, 573 U.S. 149, 158

(2014) (citing Steffel v. Thompson, 415 U.S. 452, 459 (1974) (“[I]t is not necessary

that petitioner first expose himself to actual arrest or prosecution to be entitled to

challenge a statute that he claims deters the exercise of his constitutional rights”);

MedImmune, Inc. v. Genentech, Inc., 549 U.S. 118, 128–129 (2007) (“[W]here

threatened action by government is concerned, we do not require a plaintiff to

expose himself to liability before bringing suit to challenge the basis for the

threat.”)).

       Instead, the Supreme Court has permitted pre-enforcement review “under

circumstances that render the threatened enforcement sufficiently imminent […]

[s]pecifically [where] a plaintiff satisfies the injury-in-fact requirement where he

alleges ‘an intention to engage in a course of conduct arguably affected with a

constitutional interest, but proscribed by a statute, and there exists a credible threat

of prosecution thereunder.’” Susan B. Anthony, supra at 159 (citing Babbitt v.

Farm Workers, 442 U.S. 289, 298 (1979)).

       The District Attorney argues that plaintiff has improperly stated an “as

applied” challenge to the secrecy mandate contained in Section 17.2 of



                                           2
          Case 1:18-cv-01370-JEJ Document 68 Filed 02/14/20 Page 3 of 13



Pennsylvania’s Educator Discipline Act (“Act”)1 (specifically “Secrecy Mandate”)

when in fact he only states a facial challenge. This objection is quizzical in light of

the Supreme Court’s holding in Citizens United v. Federal Election Commission

that “the distinction between facial and as-applied challenges is not so well defined

that it has some automatic effect or that it must always control the pleadings and

disposition in every case involving a constitutional challenge.” 558 U.S. 310, 331

(2010) (citing United States v. Treasury Employees, 513 U.S. 454, 477–478 (1995)

(contrasting “a facial challenge” with “a narrower remedy”)). Rather, the

distinction “goes to the breadth of the remedy employed by the Court, not what

must be pleaded in a complaint.” Id. (emphasis added).

      Beyond this clear jurisprudence, however, plaintiff may state an as applied

challenge to the Secrecy Mandate at this time if, for no other reason, than it has

been actually applied to him resulting in a chilling of his speech. Am. Comp. ¶ 39

(            “speech rights” have been “chilled”). Plaintiff has twice been

threatened with criminal prosecution in writing, by the Governor’s Office of Chief

Counsel with the bolded, underscored warning that “Release or publication of

this document is a crime and may result in a conviction of a third degree

misdemeanor. 24 P.S. § 2070.17b.” See Am. Comp. ¶¶ 17-19, 27-28, Ex. A, B.

There unquestionably exists a “credible threat of prosecution” by the prosecutorial

      1
        Act of December 12, 1973 (P.L. 397, No. 141), as amended December 18,
2013 (P.L. 1205, No. 120); 24 P.S. § 2070.17b.

                                          3
          Case 1:18-cv-01370-JEJ Document 68 Filed 02/14/20 Page 4 of 13



officers of competent jurisdiction in the Commonwealth. Susan B. Anthony List,

supra at 159. The District Attorney has not promulgated any policy of non-

prosecution or otherwise distanced himself from enforcement of the Secrecy

Mandate. Plaintiff will be in legal jeopardy when he travels to Adams County—as

he desires to do—to exchange information about the Department of Education’s

investigation into him with third parties also subject to the Secrecy Mandate.

                desires to speak, both publicly and privately, about the
      existence, nature and result of the investigation into him by the
      Pennsylvania Department of Education, including geographically
      within the geographical confines of … Adams … [C]ount[y] in
      Pennsylvania, without fear of criminal prosecution.

Am. Comp. ¶ 29.

      This allegation is sufficient, because “a plaintiff satisfies the injury-in-fact

requirement where he alleges ‘an intention to engage in a course of conduct

arguably affected with a constitutional interest, but proscribed by a statute[.]”

Susan B. Anthony List, supra at 159.

      The Secrecy Mandate is presumptively unconstitutional.2 Enforcement has

been actually threatened against            . The District Attorney is vested with


      2
          “Content-based laws—those that target speech based on its
communicative content—are presumptively unconstitutional and may be justified
only if the government proves that they are narrowly tailored to serve compelling
state interests.” Reed v. Town of Gilbert, Ariz., ___ U.S. ___, 135 S. Ct. 2218,
2226 (2015) (citations omitted). The government bears the burden of rebutting the
presumption of the unconstitutionality of a content-based restriction on speech.
United States v. Stevens, 559 U.S. 460, 468 (2010) (citations omitted).

                                           4
        Case 1:18-cv-01370-JEJ Document 68 Filed 02/14/20 Page 5 of 13



jurisdiction to prosecute crimes in Adams County, the place where

desires to go and commit conduct that is otherwise criminalized by the Secrecy

Mandate. A radio transmission receivable in Adams County, a telephone call to a

friend in Adams County, an internet posting or email to a resident of Adams

County, and even a letter sent by U.S. mail to Adams County all would arguably—

even apart from             physical presence at the time of utterance of any

otherwise confidential information—bring               within the ambit of the

District Attorney’s prosecutorial jurisdiction. All of these acts, in addition to

physical presence, would place             in legal jeopardy. Of course,

physical presence in Adams County while communicating any information subject

to the Secrecy Mandate would instantly subject him to possible prosecution for

misdemeanor. Such is not constitutionally tolerable, and              need not go

through the obstacle course of proofs the District Attorney suggests prior to

bringing a pre-enforcement challenge in this Court.

      The District Attorney would require that              identify third parties

“from whom he’d like to receive information” but criticizes his position because

the amended complaint does not “identify them, their relationship to the

investigation, or the information they may possess.”

      But how is             supposed to know for certain who these people are?

Everyone’s subject to the unconstitutional secrecy mandate! Is he supposed to



                                           5
        Case 1:18-cv-01370-JEJ Document 68 Filed 02/14/20 Page 6 of 13



break the law just to show that he has standing to challenge the law? Such is not

necessary. Susan B. Anthony, supra. The District Attorney’s argumentation does

not appreciate the extreme constitutional offense of the suppression of political

speech nor the simple reality of the threats of enforcement made against            .

      All of this shows that the Court may presently hear plaintiff’s as applied

challenge to the Secrecy Mandate, which has been actually applied to him such

that his speech has been chilled.

             2.    Administrative Remedies Need Not Be Pursued

      Although the Amended Complaint does not state this fact expressly,

          did in fact petition the Professional Standards and Practices Commission

(“Commission”) for a lifting of the speech restriction, a fact of which this Court is

aware from prior conferences with counsel, and an issue which has not been in

dispute. The decision of the Commission appears in the record of this case, having

been filed by the Attorney General in the U.S. Court of Appeals. See Redacted

Supplemental Appendix, pp. 22 – 28, Case No. 18-3299 (3d Cir.), Doc.

003113117759 (2/24/2018). Inclusion of the Commission’s decision in the

supplemental appendix was sustained even over plaintiff/appellant’s objection

thereto. See Order, p. 2, Case: 18-3299 (3d Cir.), Doc. 003113309406

(08/02/2019) (“the Motion by Appellees for Leave to File Supplemental Appendix

is GRANTED; and […] the Motion by Appellant to Strike Appellees’ Brief and



                                          6
        Case 1:18-cv-01370-JEJ Document 68 Filed 02/14/20 Page 7 of 13



Supplemental Appendix is DENIED”). Such fact is accordingly established in this

case. In any event, there is no requirement to exhaust administrative remedies

prior to seeking relief in court under Section 1983. Patsy v. Bd. of Regents of State

of Fla., 457 U.S. 496 (1982)

II.   This Court Has Already Refused to Abstain Under Pullman

      This Court by memorandum and order dated December 3, 2018, rejected

Pullman as a basis for abstaining from deciding the significant First Amendment

issues raised in this case.

      As this Court held,

      Because Section 2070.17b is unambiguous and not obviously
      susceptible to a limiting construction, we find that abstaining under
      Pullman is not proper.

Memorandum and Order (12.3.18), p. 8.

      No argument raised by the District Attorney in favor of abstention is

materially different from arguments previously raised by the Attorney General nor

otherwise of such a nature as to call for reconsideration of the Court’s statement

that it could “see no basis to interpret Section 2070.17 itself other than to apply its

plain language and, thus, no danger that our interpretation of a state law would

disrupt state policies.” Id.

      Further, under the mandate rule, a species of the law of the case doctrine, “a

trial court must comply strictly with the mandate directed to it by the reviewing



                                           7
        Case 1:18-cv-01370-JEJ Document 68 Filed 02/14/20 Page 8 of 13



court.” Skretvedt v. E.I. DuPont De Nemours, 372 F.3d 193, 203 (3d Cir. 2004)

(Ratay v. Lincoln Nat. Life Ins. Co., 405 F.2d 286, 288 (3d Cir. 1968)).

      The Third Circuit, upon reversing this Court’s denial of plaintiff’s motion

for preliminary injunction, prescribed in its November 4, 2019 remand order that

this Court hold a hearing on such motion. Dismissal of the amended complaint on

abstention grounds would thus violate the Circuit Court’s mandate in contravention

of Skretvedt.




                                         8
        Case 1:18-cv-01370-JEJ Document 68 Filed 02/14/20 Page 9 of 13



      WHEREFORE, Plaintiff prays this Court to DENY the motion to dismiss of

District Attorney Brian R. Sinnett.

                                            Respectfully submitted,

                                            METTE, EVANS & WOODSIDE

                                            /s/ Aaron D. Martin
                                      By:   _____________________________
                                            Aaron D. Martin
                                            Pa. Atty. I.D. No. 76441
                                            Veronica L. Boyer
                                            Pa. Atty. I.D. No. 310095
                                            Jacob H. Kiessling
                                            Pa. Atty. I.D. No. 322435
                                            3401 North Front Street
                                            Post Office Box 5950
                                            Harrisburg, PA 17110
                                            (717) 232-5000 (phone)
                                            (717) 236-1816 (fax)
                                            admartin@mette.com
                                            vlboyer@mette.com
                                            jhkiessling@mette.com
                                            Attorneys for Plaintiff

Date: February 14, 2020.




                                        9
       Case 1:18-cv-01370-JEJ Document 68 Filed 02/14/20 Page 10 of 13



                         CERTIFICATE OF SERVICE

      I certify that I am on this day serving a true and correct copy of the

foregoing Plaintiff                      Brief in Opposition to the Motion to

Dismiss of Defendant Brian R. Sinnett, District Attorney of Adams County

upon the following VIA EMAIL:

                              Keli M. Neary, Esquire
                        Executive Deputy Attorney General
                           Office of Attorney General
                                Civil Law Division
                             th
                          15 Floor, Strawberry Square
                               Harrisburg, PA 17120
                           kneary@attorneygeneral.gov

       Attorneys for Attorney General Josh Shapiro in his Official Capacity

                            Molly R. Mudd, Esquire
                         Adams County Assistant Solicitor
                              117 Baltimore Street
                             Gettysburg, PA 17325
                            mmudd@adamscounty.us

Attorneys for Brian Sinnett, in his Official Capacity as District Attorney of Adams
                               County, Pennsylvania

                             Frank J. Lavery, Esquire
                                   Lavery Law
                           225 Market Street, Suite 304
                                  P.O.Box 1245
                              Harrisburg, PA 17108
                             flavery@laverylaw.com

   Attorneys for Matthew Fogal, in his Official Capacity as District Attorney of
                        Franklin County, Pennsylvania
       Case 1:18-cv-01370-JEJ Document 68 Filed 02/14/20 Page 11 of 13



                             Sean E. Summers, Esquire
                             Summers Nagy Law Office
                               35 South Duke Street
                                 York, PA 17401
                           ssummers@summersnagy.com

Attorneys for David W. Sunday, Jr., in his Official Capacity as District Attorney of
                          York County, Pennsylvania

                             David J. MacMain, Esquire
                             Matthew S. Polaha, Esquire
                           The MacMain Law Group, LLC
                           433 W. Market Street, Suite 200
                              West Chester, PA 19382
                            dmacmain@macmainlaw.com

  Attorneys for Heather Adams, in her Official Capacity as District Attorney of
                        Lancaster County, Pennsylvania


                                             Aaron D. Martin
                                             _______________________

Date: February 14, 2020.
       Case 1:18-cv-01370-JEJ Document 68 Filed 02/14/20 Page 12 of 13



                IN THE UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF PENNSYLVANIA

         ,                             :
                                       :
                           Plaintiff,  :
                                       :
      vs.                              :   Civil Action No. 1:18-cv-1370
                                       :
Josh Shapiro, in his Official Capacity :   The Honorable John E. Jones, III
As Attorney General of Pennsylvania, :
                                       :
Matthew Fogal, in his Official         :   REDACTED VERSION
Capacity as District Attorney of       :
Franklin County, Pennsylvania,         :
                                       :
Brian Sinnett, in his Official         :
Capacity as District Attorney of       :
Adams County, Pennsylvania,            :
                                       :
David W. Sunday, Jr., in his Official :
Capacity as District Attorney of       :
York County, Pennsylvania,             :
                                       :
      and                              :
                                       :
Heather Adams, in her Official         :
Capacity as District Attorney of       :
Lancaster County, Pennsylvania,        :
                                       :
                           Defendants. :

                                     ORDER

      AND NOW, this ________ day of _____________, 2020, upon

consideration of the Motion to Dismiss of Defendant Brian R. Sinnett, District
      Case 1:18-cv-01370-JEJ Document 68 Filed 02/14/20 Page 13 of 13



Attorney of Adams County and the response thereto, it is ORDERED that the

motion is DENIED.

                                              BY THE COURT:


                                              _________________________
                                              John E. Jones III
                                              United States District Judge
